Exhibit 10.1

 

[logo.jpg] 

Employment Agreement

 

STAR ALLIANCE INTERNATIONAL, CORP.

 

EMPLOYEE AGREEMENT

 

This Executive Employment Agreement ("Agreement") is made and effective this
August 1, 2019 by and between Star Alliance International Corporation ("The
Company') and Anthony L. Anish ("Executive").

 

Now, THEREFORE, the parties hereto agree as follows:

 

1. EMPLOYMENT

 

'‘The Company- hereby agrees to initially employ Executive as its Company
Secretary and a member of the board of directors of The Company and Executive
hereby accepts such employment in accordance with the terms of this Agreement
and the terms of employment applicable to regular employees of the Company. In
the event of any conflict or ambiguity between the terms of this Agreement and
terms of employment applicable to regular employees, the terms of this Agreement
shall control. Election or appointment of Executive to another office or
position, regardless of whether such office or position is inferior to
Executive's initial office or position, shall not be a breach of this Agreement.

 

2. DUTIES OF EXECUTIVE

 

The duties of Executive shall include the performance of all of the duties
typical of the office held by Executive as described in the bylaws of the
Company and such other duties and projects as may be assigned by a superior
officer of the Company, if any, and/or the board of directors of the Company.
Executive shall devote his entire productive time, ability and attention to the
business of the Company and shall perform all duties in a professional, ethical
and businesslike manner. Executive may during the term of this Agreement,
directly or indirectly engage in any, other business, either as an employee,
employer, consultant. principal. officer, director, advisor, or in any other
capacity, either with or without compensation.

 

3. COMPENSATION

 

Executive will be paid compensation during this Agreement as follows:

 

A.A base salary of $60,000 (Sixty thousand dollars) per year, payable in
installments according to the Company's regular payroll schedule. The base
salary may be adjusted at the end of each year of employment at the discretion
of the Board of Directors.

 

B.An incentive salary

 

Executive shall be entitled to an incentive salary, the details of which will be
agreed to shortly.

 

 

 



A Natural A Resource Management Company

 

5743 CORSA AVENUE, SUITE 218
WEST LAKE VILLAGE, CA 91362
TEL: 818-430-3337



 1 

 

 

4. BENEFITS

 

  A. Holidays. Executive will be entitled to at least 3 weeks paid holidays each
calendar year and no Personal days. The Company will notify Executive on or
about the beginning of each calendar year with respect to the holiday schedule
for the coming year. Personal days, if any, will be scheduled in advance subject
to requirements of Company. Such days must be taken during the calendar year and
cannot be carried forward into the next year. Additional Personal days or
emergency leave over and above paid Personal days provided by the Company. if
any. shall be unpaid and shall be granted at the discretion of the Board of
Directors. The parties intend Personal days to include vacation time. As such,
the parties agree that no separate vacation time shall be allowed.

 

B.Medical and Group Life Insurance. The Company agrees to include Executive only
in the group medical and hospital plan of the Company, when a policy is put in
place and provide group life insurance for Executive only at no charge, in the
coverage amount of $100,000.00 (One Hundred Thousand Only), during this
Agreement Family members may be included in group medical and hospital plan at
normal family rates. Executive shall be responsible for payment of any federal
or state income tax imposed upon these benefits.

 

C.Pension and Profit Sharing Plans. Executive shall be entitled to participate
in any pension or profit sharing plan or other type of plan if adopted by the
Company for the benefit of its officers and/or regular employees.

 

D.Expense Reimbursement. Executive shall be entitled to reimbursement for all
reasonable expenses, including travel and entertainment, incurred by Executive
in the performance of Executive's duties. Executive will maintain records and
written receipt as required by the Company policy and reasonably requested by
the Board of Directors to substantiate such expenses. Reimbursement for
reasonable expenses incurred in the performance of the Executives' duties are
subject to the approval of the Company.

 

E.Stock Options. Executive is entitled to participate in the company's stock
option plan as soon as it is implemented by the company.

 

5. TRADE SECRETS AND PROPRIETARY RIGHTS

 

A.Executive shall not at any time or in any manner, even if this agreement has
been terminated, either directly or indirectly, divulge, disclose or communicate
to any person, firm, corporation, or other entity in any manner whatsoever any
information concerning any matters affecting or relating to the business of the
Company, including without limitation, any of its customers, the prices it
obtains or has obtained from the sale of, or at which it sells or has sold, its
products, or any other information concerning the business of the Company, its
manner of operation, its plans, processes, or other data, including confidential
information, irrespective of whether any or all of the above-stated matters will
be deemed confidential. material, or important by others. The Company and
Executive specifically and expressly stipulate that as between them, such
matters are important, material, and confidential and gravely affect the
effective and successful conduct of the business of the Company, and the
Company's good will, and that any breach of the terms of this section shall be a
material breach of this agreement.

 

B.During the course of his employment with the Company, Executive may be
producing software code(s) and other items related to computers and/or their
peripherals. All inventions, designs, developments. formulas. patterns, devices.
compilations of information, records and specifications, computer programs,
hardware, software code and/or marketing programs (and any portions thereof)
produced and/or conceived by the Executive while employed with the Company
and/or that were conceived from the use of equipment, facilities, or other
resources of the Company or which the Company possessed at the time of the
execution of this agreement (all of the foregoing shall be collectively referred
to as intellectual Property), shall remain the sole and exclusive property of
the Company. Intellectual Property shall also include any inventions, designs.
developments, formulas, patterns, devices, compilations of information, records
and specifications, computer programs, hardware. software code and/or marketing
programs produced by Executive after the termination of the Executive-Company
relationship to the extent such items relate in any fashion to an idea, concept
or program which was originally conceived or produced while Executive was
employed with the Company. The Executive shall promptly disclose and fully
inform to the Company the details of all such Intellectual Property as soon as
the same become known to Executive. For purposes of this agreement the terms
conceived and "produced" shall be given the broadest possible interpretation and
shall include any thought process during which an idea is created regardless of
whether the idea as originally conceived or produced requires alteration to
become practical or useful.

 

 



 2 

 

 

  C. Executive agrees that he has no past. present or future claim or right to
ownership of any of the Intellectual Property, any current or future proceeds
from the sale of any Intellectual Property or profits derived from the
Intellectual Property by the Company or Executive, and/or any Intellectual
Property currently belonging to the Company or Intellectual Property which is
conceived of or produced by the Executive and which becomes property of the
Company pursuant to the terms hereof. To the extent that the Executive may in
the future attempt to claim any ownership interest in or legal right to the
Intellectual Property or any portion thereof, any current or future proceeds
from the sale of the Intellectual Property or the use thereof, and/or any
Intellectual Property currently belonging to the Company or Intellectual
Property which becomes property of the Company hereunder, Executive hereby
expressly waives such claims regardless of whether such claims are now known or
of an unknown origin and nature.

 

6. TERM AND TERMINATION

 

A. The Initial Term of this Agreement shall commence on August 1, 2019, and it
shall continue in effect for a period of three years (36 calendar months).
Thereafter, the Agreement may be renewed upon the mutual agreement of Executive
and the Company. The Company and Executive also agree that either party may
terminate this Agreement upon thirty (30) days written notice to the other
party.

 

B. In the event that Executive is in breach of any material obligation owed the
Company in this Agreement, neglects the duties to be performed under this
Agreement, engages in any conduct which is dishonest, damages the reputation or
standing of the Company, or is convicted of any criminal act or engages in any
act of moral turpitude. then the Company may terminate this Agreement
immediately.

 

A.In event of termination of the agreement pursuant to this subsection,
Executive shall be paid only at the then applicable base salary rate up to and
including the date of termination. Executive shall not be paid any incentive
salary payments, stock options or other compensation, prorated or otherwise.

 

B.In the event the Company is acquired, or is the non-surviving party in a
merger. or sells all or substantially all of its assets, this Agreement shall be
automatically terminated and the Company shall have no further obligations under
this Agreement.

 

C.Al of the terms of article 5 of this agreement shall remain in full force and
effect for the period of one (1) year after the termination of this Agreement or
Executive's employment for any reason. and during such time period.

 

7. NOTICES

 

Any notice required by this Agreement or given in connection with it. shall be
in writing and shall be given to the appropriate party by personal delivery or
by, certified mail, postage prepaid. or recognized overnight delivery services;

 

To Company: To Executive: Star Alliance International Corp. Anthony L Anish 5763
Corsa Avenue, # 218 7165 Tara Avenue Westlake Village, CA 91362 Las Vegas, NV
89017

 

8.           FINAL AGREEMENT

 

This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.

 

9.           GOVERNING LAW

 

This Agreement shall be construed and enforced in accordance with the laws of
the State of Nevada; venue for any legal action shall be the Courts of Clarke
County.

 

 

 



 3 

 

 

10.        HEADINGS

 

Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.

 

11.        No ASSIGNMENT

 

Neither this Agreement nor any or interest in this Agreement may be assigned by
Executive without the prior express written approval of the Company, which may
be withheld by the Company at the Company's sole and absolute discretion. Any
such attempted assignment shall be null and void.

 

12.        SEVERABILTY

 

If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.

 

13.        AGREEMENT EQUALLY DRAFTED

 

The parties acknowledge that this Agreement was jointly drafted, and that each
party hereto has had an opportunity to consult with the legal counsel of
his/it’s choice.

 



Executive Star Alliance International, Corp.     By: /s/ Anthony L. Anish By:
/s/ John C. Baird Name: Anthony L. Anish Name: John C. Baird Position: Corporate
Secretary Position: Chief Financial Officer Date: August 1, 2019 Date: August 1,
2019

 

 

 

 



 4 

